1     NEWMEYER & DILLION LLP
      MICHAEL W. SHONAFELT, CBN 186853
2     Michael.Shonafelt@ndlf.com
      STEPHANIE L. TALAVERA, CBN 307252
3     Stephanie.Talavera@ndlf.com                                               JS-6
      895 Dove Street, 5th Floor
4     Newport Beach, California 92660
      (949) 854-7000; (949) 854-7099 (Fax)
5
      Attorneys for Plaintiff and Petitioner
6     Crown Castle Fiber LLC
7
8                                  UNITED STATES DISTRICT COURT
9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11    CROWN CASTLE FIBER LLC, a New                         CASE NO.: 2:19-cv-01205-JFW MAAx)
      York limited liability company,                       JUDGE: JOHN F. WALTER
12                                                          MAGISTRATE: MARIA A.
                              Plaintiff and Petitioner,     AUDERO
13
      vs.
14                                                           ORDER GRANTING
      THE CITY OF TORRANCE, a California                     STIPULATION RE DISMISSAL
15    municipality; CITY COUNCIL OF THE                      OF COMPLAINT
      CITY OF TORRANCE, its governing
16    body,                                                  FILE DATE:             12/15/19
                                                             TRIAL DATE SET:        2/18/20
17                          Defendants and Respondents.
18
               Upon reviewing the Parties’ Stipulation Regarding Dismissal of Complaint,
19
     IT IS HEREBY ORDERED that the entire action be dismissed with prejudice and
20
     with each party to bear its own costs and attorneys’ fees.
21
               IT IS SO ORDERED.
22
23
     Dated: December 5, 2019
24                                                        Hon. John F. Walter
                                                          United States Magistrate Judge
25
26
27
28
     2464.153 / 8530128.1
                               ORDER GRANTING STIPULATION RE DISMISSAL
